Order entered April 20, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00214-CV

                  CRAIG STEVEN MACKENZIE, Appellant

                                        V.

 FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY AND
    FEDERATED NATIONAL INSURANCE COMPANY, Appellees

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-11384

                                     ORDER

      The clerk’s record is overdue. The Court granted an extension to file the

reporter’s record to May 20, 2020. Before the Court is appellant’s April 17, 2020

motion requesting this Court order that the clerk’s and reporter’s records be filed

without payment. Because appellant has filed a statement of inability to pay court

costs with the trial court and it appears no contest has been filed, we ORDER the

clerk’s and reporter’s records be filed without payment of costs. See TEX. R. CIV.
P. 145(a). We ORDER Felicia Pitre, Dallas County District Clerk, to file the

clerk’s record by April 28, 2020.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Pitre; Terri Etekochay, Deputy Official Reporter; and, all parties.

                                              /s/   BILL WHITEHILL
                                                    JUSTICE